Citation Nr: 0612120	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to the veteran's service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
August 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim of 
entitlement to service connection for erectile dysfunction 
claimed as secondary to his service-connected diabetes 
mellitus.

In January 2006, a hearing on appeal was held in North Little 
Rock (Travel Board hearing), before the undersigned, who is 
the Acting Veterans Law Judge designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran is service-connected for diabetes mellitus.  He 
experiences erectile dysfunction.  He has claimed that his 
erectile dysfunction is secondary to his service-connected 
diabetes mellitus.  

The record reflects that a VA medical examination was 
accomplished in April 2003 in order to determine if the 
veteran was actually suffering from said condition and if so, 
the etiology of said condition.  The examiner did confirm the 
diagnosis of erectile dysfunction.  However, he opined that 
the erectile dysfunction was not related to the veteran's 
diabetes mellitus because, in part, the veteran was not 
suffering from peripheral neuropathy.  He also called into 
question when the veteran actually started experiencing 
erectile dysfunction hinting that said condition began prior 
to the diabetes mellitus.  

Since that time, the veteran has been diagnosed as suffering 
from peripheral neuropathy of all four extremities.  Yet, 
since receiving that diagnosis of peripheral neuropathy, a 
manifestation apparently required by the April 2003 examiner 
in order to link the erectile dysfunction with diabetes 
mellitus, an examiner has not revisited this issue.  
Moreover, the veteran has provided written statements from 
his wife and a friend that insinuates that the erectile 
dysfunction began about the same time that the symptoms and 
manifestations of diabetes mellitus became evident.  This was 
also an item noted in the negative by the examiner in April 
2003, and an examiner has not been tasked to address this 
item either.  

Because a VA medical expert has not had an opportunity to 
comment on the claim made by the veteran since new and 
additional relevant evidence has been obtained and submitted, 
it is the opinion of the Board that the claim should be 
returned to the RO/AMC for additional medical testing and 
evaluation.  The VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005).  In this instance, a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment along 
with the veteran's complete post-service medical records so 
that the disability evaluation will be a fully informed one 
should be accomplished in regards to the appellant's claim 
for service connection.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO/AMC for the 
following development:

1.  The RO/AMC should make arrangements 
to afford the veteran VA examinations, by 
an appropriate specialist, to determine 
the nature, extent, and etiology of his 
claimed erectile dysfunction.  The claims 
folder must be sent to the examiner for 
review.  The examiner should offer an 
opinion as to whether it is as likely as 
not that the veteran's erectile 
dysfunction is the result of his service-
connected diabetes mellitus, to include 
any treatment he may be receiving for 
diabetes mellitus.  The examiner should 
also express an opinion as to whether any 
service-connected disability has caused 
an increase in the severity of the 
veteran's erectile dysfunction in 
accordance with Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Thereafter, the AMC should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  Thereafter, the case should 
be returned to the Board, if in order.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



